Case: 1:21-cv-00094-PAB Doc

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

#:1 Filed: 01/13/21 1of 7. PagelD #: 1

FILED ===
UNITED STATES DISTRICT COURT
‘eset JAN 13 2021
Northern District of Ohio NORTE CRT OR Ort
CLEVELAND

Eastern Division

Fred Lee Pretlow

CaseNo. = 1:21cv94
(to be filled in by the Clerk’s Office)

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-/-

Abdallah H. Holozadah; Abdallah H. Holozadah
d/b/a Farla LLC; Mr. Cooper; Nationstar
Mortgage LLC d/b/a Mr. Cooper;

(See Attached)

JUDGE BARKER

MAG. JUDGE RUIZ

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ee ee ee ee ee ee ee’

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Fred Lee Pretlow

 

475 East College Street

 

Oberlin Lorain

 

Ohio 45074

 

216-273-8126

 

freddiep64@hotmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Page | of 6
Case: 1:21-cv-00094-PAB Doc #:1 Filed: 01/13/21 2 of 7. PagelD #: 2

 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

 

 

 

 

 

Name Abdallah H. Holozadah
Job or Title (if known)

Street Address 4801 Ridge Road

City and County Cleveland, Cuyahoga
State and Zip Code Ohio 44144

Telephone Number (708)-717-7388

E-mail Address (if known)

Defendant No. 2

 

manager@ifaria.com

 

 

 

 

 

 

Name Abdallah H. Holozadah d/b/a Farla LLC
Job or Title if known) Manager

Street Address 2182 West 103rd Street

City and County Cleveland, Cuyahoga

State and Zip Code Ohio 44102

Telephone Number (708)-7 17-7388

E-mail Address (if known) manager@ifala.com

Defendant No. 3

 

 

 

 

 

 

 

Name Mr. Cooper

Job or Title (i known)

Street Address 8950 Cypress Waters Boulevard
City and County Coppell, Dailas

State and Zip Code Texas 75019

Telephone Number 888-480-2432

E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)

 

Nationstar Mortgage LLC D/B/A/ Mr. Cocper

 

 

 

 

 

Street Address Lake Vista 4 800 State Highway 121 Bypass
City and County Lewisville, Denton

State and Zip Code Taxas 75067

Telephone Number 888-480-2432

E-mail Address (if known)

 

Page 2 of 6

 
Case: 1:21-cv-00094-PAB Doc #:1 Filed: 01/13/21 3o0f 7. PagelD#: 3

Defendant 5:

LaSalle Bank National Association
c/o Home Loan Services

150 Allegheny Center Mall

IDC 24-060

Pittsburgh, PA 15212

Defendant 6;

LaSalle Bank National Association
426 Phillips Blvd.

Ewing, NJ 08618

 

Defendant 7:

US Bank National Association
As Trustee for Merrill Lynch
First Franklin Mtg. Loan Trust
425 Walnut Street

Cincinnati, OH 45202

 
 

 

 

:

 

Case: 1:21-cv-00094-PAB Doc #:1 Filed: 01/13/21 4 of 7. PagelD #: 4

Pro Se 2 (Rev. 12/£6) Complaint and Request for Injunction

H.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
18 U.S.C. § 875; 18 U.S.C. § 1001; 15 U.S.C. § 45, 12 U.S.C. § 5563

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
L. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (ame) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (ame) , is a citizen of
the State of (name) . Or is acitizen of

 

(foreign nation)

 

Page 3 of 6

 

 

 
Case: 1:21-cv-00094-PAB Doc #:1 Filed: 01/13/21 5o0f 7. PagelD#: 5

Pro Se 2 (Rev. 12/16} Compiaint and Request for injunction

 

b, If the defendant is a corporation
The defendant, frame) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(ff more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each

claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

Oberlin, Ohio at my house, via mailings, and on social media. Defendant 1 and Defendant 2 has
threatened the Plaintiff by bringing the Oberlin police to his house and Instructed the police to kick the
back door in causing extensive damage to the Plaintiff's back door, putting handcuffs on the Plaintiff and
accusing him of squatting, and causing the Plaintiff and the Plaintiff's family emotional duress. Defendant
3 through 7 are using unfair and deceptive acts and practices and deliberately misleading representation
by saying they are Nationstar Mortgage then they are Mr. Cooper which is confusing negotiations with
them. Defendant 3 through 7 consistently broke federal laws restricting dual tracking that the federal
government put in place in 2014 that prevented the Plaintiff fram obtaining and securing a joan

B. What date and approximate time did the events giving rise to your claim(s) occur?

 

8/20/2017; 11/18/2017; 11/8/2017; 11/13/2017; 2/16/2017; 1/12/2017; 8/3/2016; 5/6/2016,
9/15/2019; 10/10/2019, 3/4/2020, 4/6/2020; 5/18/2020; 12/19/2020

 

Page 4 of 6

 
Case: 1:21-cv-00094-PAB Doc #:1 Filed: 01/13/21 6 of 7. PagelD #: 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else invelved? Who else saw what happened?)
The facts are that the Plaintiff has mail underlying what Defendants 1 through 7 said telting
Plaintiff he needs to that they will work with him when clearly they have no intention to.
Defendants 3 through 7 claim to be trying to negotiate with the Plaintif, however, they keep
contacting me separately under Nationstar Mortgage LLC and under Mr. Cooper which Is
greatly confusing the negotiations. The government has allowed victims due process even
in foreclosure matters but Defendants 3 through 7 has caused undue and emotional duress
by constantly breaking federal laws restricting the practice of duai tracking by loan servicers
which both Defendants 3 through 7 are. Also, as of December 7th, 2020, Defendant 3 and
Defendant 4 agreed to a settlement of $110 million dollars with each of the United States 50
Attorney Generals for continuing to perform this same practice. Defendants 1, through 7
continue to ignore the federal moratorium on evictions and foreclosures by attempting to

Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Monetary damages would not adequately compensate me for the injuries I've sustained.my family

and | live in fear and emotional duress every day and every tire my family and | hear a car door

closing in my neighbors's driveway for fear that the Oberlin Police are going to show up and kick in

my door because of the lies Defendant 1 and Defendant 2 told. Also, Defendants 3 through 7 are not
dealing with the Plaintiff in good faith by using two different names and making the negotiating

process difficult by continuing to violate the federal law of restricting dual tracking. Due to the

emotional duress the Plaintiff has been under in attempting to obtain a loan madification from

Defendants 3 through 7, along with the business shutdown of the Defendants 3 through 7s offices due

to the coronavirus pandemic of 2020, which increased delays in obtaining the loan medification.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

The Plaintiff is asking the court for a civil injunction on the each of the Defendants that will allow the

Plaintiff to negotiare a settlement with the Defendants 3 through 7 due to both the unfair and

deceptive acts and practices and deliberately misleading representation by saying they are

Nationstar Mortgage then they are Mr. Cooper which is confusing negotiations with them. Also,

Defendants 3 thhrough 7 constantly broke the federal laws restricting dual tracking that resulted in

Nationstar Mortgage LLC settling a $140 million million dollar lawsuit against them because of these

unlawful practices. Also, Plaintiff is asking for Defendants 3 through 7 fo reverse the sale of the

Plaintiff's property. Plaintiff is also seeking to vacate any rulings by Mr. Cooper on behalf of Fred

Pretlow property located at 475 East College Street, Oberlin, Ohio and to fairly negotiate actual and

punitive damages as a result of the Defendants 3 through 7s unfair practices.

 

Page 5 of 6

 

 
 

Case: 1:21-cv-00094-PAB Doc #:1 Filed: 01/13/21 7 of 7. PagelD#: 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

 

 

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 01/13/2021

Signature of Plaintiff fs 6p}

Printed Name of Plaintiff Fred Pretlow

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

 

Page 6 of 6
